Citation Nr: 0319546	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  02-08 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes to the left knee with total knee replacement.

2.  Entitlement to an increased rating for Meniere's syndrome 
with hearing loss.

3.  Entitlement to an increased rating for degenerative 
changes to the cervical spine.

4.  Entitlement to an increased rating for status post spinal 
injury with degenerative arthritis of the thoracic and lumbar 
spine.

5.  Entitlement to an increased rating for vascular 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


REMAND

In September 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded the 
following examinations: an orthopedic examination 
to show the severity of his left knee disability, 
cervical spine disability, and thoracic/lumbar 
spine disability; a neurological/vascular 
examination to detail the frequency and severity of 
any vascular headaches; an otolaryngology 
examination to detail the symptoms, frequency, and 
severity of Meniere's syndrome; and an audiological 
examination to show the severity of bilateral 
hearing loss.  Send the claims folder to the each 
examiner for review.  Each examiner must annotate 
his/her examination report(s) that the claims file 
was in fact made available for review in 
conjunction with the examination(s).  Please 
provide all examiners with the following 
instructions:
A complete rationale must be given for any 
opinion(s) expressed, and the foundation for all 
conclusions must be clearly set forth.  The reports 
of the examinations should be associated with the 
veteran's claims folder.  Any further indicated 
special studies should be conducted.  



The orthopedic examiner should provide the 
following opinions:
a.  What is the range of motion in 
the left knee, cervical spine, and 
thoracic/lumbar spine as measured in 
degrees?  In this regard, the 
orthopedic examiner's attention is 
referred to the VA compensation 
examination report dated in June 
2000.  This examiner indicated that 
the veteran did not perform range of 
motion studies and it is unclear 
whether this was due to the 
veteran's subjective refusal or 
because of his significant physical 
limitations (it appears he is 
confined to a wheelchair).  The 
medical evidence also indicates that 
the veteran has significant 
nonservice-connected disabilities, 
to include Parkinson's disease, that 
effect his functional ability.  If 
the veteran is unable to complete 
the requested range of motion 
studies, the examiner must provide 
an opinion on whether this refusal 
is at least as likely as not due to 
actual physical limitations such as 
pain and/or weakness.  If his 
inability to perform range of motion 
studies is due to physical 
limitation, then the examiner should 
provide opinions for the following 
questions using his best medical 
judgment and expertise.

b.  Does the veteran experience pain 
on motion, weakened movement, excess 
fatigability, or incoordination 
during the examination of his left 
knee, cervical spine, and/or 
thoracic/lumbar spine?  The examiner 
should report the extent of any 
additional range of motion loss due 
to pain in each joint.

c.  To what extent does the veteran 
experience increased functional 
limitation in his left knee, 
cervical spine, and/or 
thoracic/lumbar spine (resulting 
from pain, weakness, instability, 
excess fatigability or 
incoordination) during flare-ups or 
after repeated use over a period of 
time?  If there is additional 
disability the examiner should 
report the degree of additional loss 
of motion due to such factors.  If 
the examiner cannot offer the 
requested opinion without engaging 
in speculation that fact should be 
noted and an explanation why 
provided.

d.  Does the left knee prosthesis 
evidence severe painful motion 
and/or weakness?

The neurological/vascular examiner should 
provide the following opinions:

Based on a review of the medical record and 
the veteran's reported symptomatology, on 
average, how many times per month does the 
veteran experience a vascular headache (a 
headache as a residual symptom of 
hypertension) that results in a prostrating 
attack?
The otolaryngology examiner should provide the 
following opinions:
Based on a review of the medical record and 
the veteran's reported symptomatology, on 
average, how many times per month does the 
veteran experience vertigo/dizziness and/or 
cerebellar gait/staggering?
The audiologist should provide the 
appropriate audiometric testing.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





